Title: From George Washington to Henry Laurens, 29 September 1779
From: Washington, George
To: Laurens, Henry


        
          Dear Sir,
          West-point Sepr 29th 79
        
        You will permit me to beg your protection to the inclosed Carolina letters—Should you know of any conveyance shorter than the established Post I shall be obliged by your sending them in that line.
        We have little from this quarter to engage your attention, unless we should give you report and conjecture.
        By a Vessel in 52 days from Amsterdam to Boston, we are told that before the Captn left that place a packet had arrived from England which brought the Kings proclamation ordering the Inhabitants along the Sea-Coast to drive all their stock to a certain distance—The Captain says further, that 50,000 french Troops had landed in England—and that the combined fleets of the House of Bourbon had blocked up the English fleet in Torbay.
        The different advices we have had of Count D’Estaings having been seen in approaching our Coast, leaves us little room to doubt of its truth—By a Vessel arrived at Dartmouth he was spoke with to the Northward of Burmuda—but so much time has elapsed since, that one would suppose he has passed us for Hallifax. Imbarkation, and fortification keep equal pace at New York, and go forward briskly. I have the honor to be with the most perfect esteem & regard Dr Sir Yr Most Obedt & Affecte Hble Servt
        
          Go: Washington
        
      